 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. SULLIVAN,                              Case No. 1:15-cv-00243-DAD-SAB (PC)
12                       Plaintiff,                     ORDER DIRECTING DEFENDANT TO FILE
                                                        A RESPONSE TO PLAINTIFF’S MOTION
13           v.                                         FOR A THIRD EXTENSION OF TIME TO
                                                        FILE OPPOSITION TO DEFENDANT’S
14    M. D. BITER,                                      MOTION TO COMPEL PLAINTIFF’S
                                                        DEPOSITION AND DISCOVERY
15                       Defendant.                     RESPONSES
16                                                      (ECF No. 69)
17

18          Plaintiff Michael J. Sullivan is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. ' 1983.

20          On April 18, 2019, Defendant M. D. Biter filed a motion to compel Plaintiff’s deposition

21   and discovery responses. (ECF No. 62.) On May 15, 2019, the Court granted Plaintiff a thirty-day

22   extension of time to file an opposition to Defendant’s motion to compel deposition and discovery

23   responses. (ECF No. 65.) On June 18, 2019, the Court granted Plaintiff a second thirty-day

24   extension of time to file an opposition to Defendant’s motion to compel deposition and discovery

25   responses. (ECF No. 67.)

26          Currently before the Court is Plaintiff’s motion for a third thirty-day extension of time to

27   file an opposition to Defendant’s motion to compel Plaintiff’s deposition and discovery responses,

28   filed on July 19, 2019. (ECF No. 69.) Plaintiff asserts that he needs additional time to prepare and
                                                        1
 1   file an opposition to Defendant’s motion to compel because he is no longer being provided with

 2   any medically necessary pain medications and, as such, he is in a constant state of extreme pain,

 3   and because he has had ongoing problems gaining access to the law library.

 4            In this case, the Court finds that it is appropriate to require Defendant to file a response to

 5   Plaintiff’s motion for a third extension of time. Accordingly, it is HEREBY ORDERED that,

 6   within fourteen (14) days from the date of service of this order, Defendant shall file a response to

 7   Plaintiff’s motion for a third extension of time, (ECF No. 69). After Defendant’s response is filed,

 8   the matter will be deemed submitted for decision. Local Rule 230(l).

 9
     IT IS SO ORDERED.
10

11   Dated:     July 23, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
